   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 1 of 13


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

  CHRISTINE L. BALLARD                          )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )            Case No. 2:19-cv-00143-JD
                                                )
  ANDREW SAUL,                                  )
  Commissioner of Social Security               )
                                                )
          Defendant.                            )



                                    OPINION AND ORDER

       Plaintiff Christine Ballard filed a complaint seeking review of the final decision of the

Commissioner of Social Security denying her application for social security disability benefits.

[DE 1]. The matter is fully briefed and ripe for decision. [DE 16, 17, 20]. For the reasons stated

below, the Court remands this matter to the Commissioner for further proceedings.

                                I. FACTUAL BACKGROUND

       Ms. Ballard filed an initial claim for disability on October 19, 2015, alleging disability

beginning April 10, 2014. She claimed to be disabled due to spinal stenosis of the neck and back

and migraines. Her claim was denied initially and upon reconsideration. On November 9, 2017

Ms. Ballard participated in a hearing, with representation, before an ALJ. The ALJ issued an

unfavorable decision denying her disability benefits and concluded that Ms. Ballard was not

disabled under the Social Security Act because she had the residual functional capacity that

allowed her to perform work in the economy. The Appeals Council denied Ms. Ballard’s request

for review, after which she filed this appeal. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir.



                                                 1
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 2 of 13


2013). Ms. Ballard seeks review of the Commissioner’s decision, thereby invoking this Court’s

jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

       Ms. Ballard has had a history of nasal issues and headaches predating her onset date. She

has also struggled with pain in her neck, back, and knees throughout the relevant period. In 2013,

she underwent a neck surgery and in 2014 was in a car accident suffering from neck and low

back pain. (R. 573). Throughout the relevant period, Ms. Ballard has been obese. (R. 739). In

June 2015, she underwent a fusion/refusion of vertebrae and insertion of spinal fusion device.

Ms. Ballard was diagnosed with benign paroxysmal positional vertigo. (R. 856, 871). In 2016,

she had knee surgery and an MRI of her back showed mild degenerative changes with no

significant interval changes since 2014. (R 1085, 996).

       At the hearing in front of the ALJ, Ms. Ballard and a vocational expert (“VE”) testified.

Ms. Ballard testified at length regarding her back, neck, and knee pain. She testified that she

“can’t bend” because it “hurts to bend” and it “hurts to lift.” (R. 49). Her neck, lower back and

knees hurt and its “hard to stand.” Id. Ms. Ballard testified that she can sit “as long as [she] is in

a recliner and [her] head has to be back to rest” and she raises her feet up. (R. 50). She can sit

comfortable like this for a couple of hours. (R. 50). She testified that she elevates her feet all the

time. Id. Ms. Ballard said she does not get much sleep during the night because when she moves,

she wakes up in pain. (R. 68). She testified that she can stand in one spot for about two or three

minutes before she feels weakness in her knees and back. (R. 50). If she is leaning on something,

she can walk a block at a time before feeling the same weakness in her back and knees. Id. Also

she feels pain in her shoulders and neck while she walks due to the leaning. (R. 51). Ms. Ballard

testified she could lift and carry about ten pounds. Id.




                                                   2
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 3 of 13


       Ms. Ballard testified that she has severe side effects from pain medication, particularly,

she gets “violently sick” and vomits. (R. 55–56). She is able to take Naprozen for her migraines.

(R. 56). Ms. Ballard testified that she still suffers from bouts of vertigo, however, she has learned

techniques to help it subside, such as laying down for thirty minutes. (R. 57). Ms. Ballard

testified that there is a plan for her to get another knee surgery, but she has not yet had it due to

finances. (R. 60). She testified to getting injections to help with the pain, which can provide

some relief but occasionally does not help. (R. 61). Ms. Ballard indicated that she gets migraines

or headaches at least two times a month which last hours and require her to stay in a dark room.

(R. 65).

       When testifying to her activities of daily living she testified that combing her hair gives

her troubles, getting dressed is difficult, and she loses her balance a lot. (R. 51). She said putting

on a bra hurts her shoulder joints very badly and putting on her socks also hurt. Id. When

cooking, Ms. Ballard brings all her ingredients to the table so she can sit down and assemble the

meal. (R. 52). She testified that she sometimes goes out with her husband and daughter on the

weekends. Id. She testified that she drove herself the forty minutes to the hearing, which was the

longest she had driven in three or four years. (R. 46). She stated that it was painful and upon

arriving early to the hearing, she stayed in her car and reclined for twenty minutes to alleviate the

pain. (R. 53).

       The ALJ posed three hypothetical questions to the VE during the hearing, each one

including more limitations. In the decision, the ALJ assigned the hypothetical with the least

amount of limitations as Ms. Ballard’s RFC. (R. 70–75). The ALJ found the following RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) except the claimant could occasionally climb ramps and stairs;
       occasionally climb ladders, ropes or scaffolds, balance, stoop, kneel, crouch and

                                                   3
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 4 of 13


       crawl; must avoid concentrated exposure to hazards; no exposure to extreme heat,
       extreme cold or humidity and no operation of foot controls.

(R. 24). Based on the testimony of the VE and the assigned RFC, the ALJ found Ms. Ballard

capable of working in the national economy. (R. 29).

                                 II. STANDARD OF REVIEW

       Because the Appeals Council denied review of the ALJ’s decision, the Court evaluates

the ALJ’s decision as the final word of the Commissioner of Social Security. Schomas, 732 F.3d

at 707. This Court will affirm the Commissioner’s findings of fact and denial of disability

benefits if they are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th

Cir. 2008). Substantial evidence consists of “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

This evidence must be “more than a scintilla but may be less than a preponderance.” Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Thus, even if “reasonable minds could differ” about

the disability status of the claimant, the Court must affirm the Commissioner’s decision so long

as it is adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       It is the ALJ’s duty to weigh the evidence, resolve material conflicts, make independent

findings of fact, and dispose of the case accordingly. Perales, 402 U.S. at 399–400. In this

substantial-evidence determination, the Court considers the entire administrative record but does

not reweigh evidence, resolve conflicts, decide questions of credibility, or substitute the Court’s

own judgment for that of the Commissioner. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003). Nevertheless, the Court conducts a “critical review of the evidence” before

affirming the Commissioner’s decision. Id. An ALJ must evaluate both the evidence favoring the

claimant as well as the evidence favoring the claim’s rejection and may not ignore an entire line

of evidence that is contrary to his or her findings. Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

                                                 4
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 5 of 13


2001). Consequently, an ALJ’s decision cannot stand if it lacks evidentiary support or an

adequate discussion of the issues. Lopez, 336 F.3d at 539. While the ALJ is not required to

address every piece of evidence or testimony presented, the ALJ must provide a “logical bridge”

between the evidence and the conclusions. Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009).

                             III. STANDARD FOR DISABILITY

       Disability benefits are available only to those individuals who can establish disability

under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998).

Specifically, the claimant must be unable “to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The Social Security regulations create a five-step sequential

evaluation process to be used in determining whether the claimant has established a disability. 20

C.F.R. § 404.1520(a)(4)(i)–(v). The steps are to be used in the following order:

       1.      Whether the claimant is currently engaged in substantial gainful activity;

       2.      Whether the claimant has a medically severe impairment;

       3.      Whether the claimant’s impairment meets or equals one listed in the regulations;

       4.      Whether the claimant can still perform relevant past work; and

       5.      Whether the claimant can perform other work in the community.

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).

       At step three, if the ALJ determines that the claimant’s impairment or combination of

impairments meets or equals an impairment listed in the regulations, disability is acknowledged

by the Commissioner. 20 C.F.R. § 404.1520(a)(4)(iii). However, if a listing is not met or

equaled, then in between steps three and four, the ALJ must then assess the claimant’s residual



                                                 5
    USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 6 of 13


functional capacity (“RFC”), which is defined as the most a person can do despite any physical

and mental limitations that may affect what can be done in a work setting. 20 C.F.R. § 404.1545.

The ALJ then uses the residual functional capacity to determine whether the claimant can

perform his or her past work under step four and whether the claimant can perform other work in

society at step five. 20 C.F.R. § 404.1520(e). The claimant has the initial burden of proof in steps

one through four, while the burden shifts to the Commissioner in step five to show that there are

a significant number of jobs in the national economy that the claimant is capable of performing.

Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                                          IV. DISCUSSION

        Ms. Ballard has offered three arguments in support of remand: 1) the ALJ erred in

evaluating her subjective symptoms testimony; 2) the ALJ erred in evaluating her extreme

obesity; and 3) the ALJ erred in evaluating medical opinion evidence. The Court only addresses

the first argument, as the Court agrees that the ALJ erred in evaluating Ms. Ballard’s subjective

symptoms, effecting the RFC analysis, therefore requiring remand. The Court need not address

the remaining arguments, which will either be moot or can be addressed by the parties on

remand.

        In making a disability determination, the ALJ must consider a claimant’s statements

about her symptoms, such as pain, and how the symptoms affect her daily life and ability to

work. See 20 C.F.R. § 404.1529(a); SSR 16-3p, 2017 WL 5180304, *2 (Oct. 25, 2017). 1


1
  The Social Security Administration issued SSR 16-3p, which supersedes SSR 96-7p. SSR 16-3p, 2017
WL 5180304 (Oct. 25, 2017). SSR 96-7p referred to a claimant’s “credibility,” but SSR 16-3p removed
that term in order to “clarify that subjective symptom evaluation is not an examination of the individual’s
character.” Id. at *2. Instead, the ALJs are reminded to “consider all of the evidence in an individual’s
record when they evaluate the intensity and persistence of symptoms after they find that the individual has
a medically determinable impairment(s) that could reasonably be expected to produce those symptoms,”
as consistent with the regulations. Id. Under either SSR version the outcome in this case would be the
same.
                                                    6
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 7 of 13


(superseding SSR 96-7p). Importantly, the “subjective symptom evaluation is not an examination

of an individual’s character.” SSR 16-3p, 2017 WL 5180304, at *2. Subjective allegations of

disabling symptoms alone cannot support a finding of disability. Id. The ALJ must weigh the

claimant’s subjective complaints, the relevant objective medical evidence, and any other

evidence of the following factors:

       (i) The individual’s daily activities;
       (ii) Location, duration, frequency, and intensity of pain or other symptoms;
       (iii) Precipitating and aggravating factors;
       (iv) Type, dosage, effectiveness, and side effects of any medication;
       (v) Treatment, other than medication, for relief of pain or other symptoms;
       (vi) Other measures taken to relieve pain or other symptoms;
       (vii) Other factors concerning functional limitations due to pain or other symptoms.

See 20 C.F.R. § 404.1529(c)(3); see also SSR 16-3p, 2017 WL 5180304, at *7–8. However, an

individual’s statements about intensity, persistence, and limiting effects of the symptoms may

not be disregarded solely because the objective medical evidence does not substantiate the

degree of impairment-related symptoms alleged by the individual. SSR 16-3p, 2017 WL

5180304, at *5.

       Because the ALJ is in the best position to determine a witness’s truthfulness and

forthrightness, the Court will not overturn an ALJ’s credibility determination unless it is patently

wrong. Shideler v. Astrue, 688 F.3d 306, 310–11 (7th Cir. 2012). The ALJ’s decision must,

however, provide specific reasons for the weight given to the individual’s symptoms, be

consistent with and supported by the evidence, and must be sufficiently specific or clearly

articulated so the individual and any subsequent reviewers can assess how the adjudicator

evaluated the symptoms. SSR 16-3p, 2017 WL 5180304 at *10; see also Pepper v. Colvin, 712

F.3d 351, 367 (7th Cir. 2013) (“[A]n ALJ must adequately explain his credibility finding by

discussing specific reasons supported by the record.”). An ALJ’s failure to give specific reasons



                                                 7
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 8 of 13


for a credibility finding, supported by substantial evidence, is grounds for remand. Myles v.

Astrue, 582 F.3d 672, 676 (7th Cir. 2009).

        Here, the ALJ’s sole reason for not giving full weight to Ms. Ballard’s subjective

symptoms and their limitations was that the statements concerning intensity, persistence, and

limiting effects of her symptoms were not “entirely consistent” with the medical evidence and

other evidence of the record. (R. 25). The Seventh Circuit has noted that it is a recurrent error

made by ALJ’s to discount pain testimony that cannot be attributed to “objective” injuries or

illnesses. Adaire v. Colvin, 778 F.3d 685, 687 (7th Cir. 2015) (collecting cases); see also SSR

16-3p, 2017 WL 5180304 at *10 (“In evaluating an individual's symptoms, it is not sufficient for

our adjudicators to make a single, conclusory statement that . . . ‘the statements about the

individual's symptoms are (or are not) supported or consistent.’”). Not only is the ALJ’s

explanation insufficient, but it is not supported by substantial evidence. The record here contains

years of medical evidence documenting Ms. Ballard’s pain, pain treatment, and causes for the

pain, supporting Ms. Ballard’s testimony. Because the ALJ disregarded Ms. Ballard’s subjective

symptom testimony for being inconsistent with the record and failed to provide specific reason

supporting such a finding, which is not supported by substantial evidence, remand is required.

        The ALJ did not properly evaluate evidence regarding her activities of daily living. Ms.

Ballard testified in detail to the pain that she experiences during activities of daily living,

including dressing, cooking, standing, and walking. (R. 24–25). As explained above, Ms. Ballard

testified that putting on clothing pops her shoulder joints, causing great pain and she also loses

her balance frequently. (R. 51). To cook, she must be sitting, and she occasionally goes out on

the weekends with her family. (R. 52). She can only walk a block and stand for a few minutes

before feeling weak and in pain. (R. 49–50). To the extent Ms. Ballard’s daily activities were



                                                   8
   USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 9 of 13


addressed, it was only by way of summary prior to the ALJ’s finding that Ms. Ballard’s symptom

statements were not entirely consistent with the medical evidence. Following this conclusion, the

ALJ summarizes much of Ms. Ballard’s medical evidence. (R. 25–27). Throughout the summary

of the medical evidence, the ALJ notes many instances of Ms. Ballard presenting to doctors with

complaints of lower back, neck, and knee pain, however the ALJ never explains why these are

inconsistent with Ms. Ballard’s testimony. The record shows that Ms. Ballard suffered from mild

degenerative disc disease and mild bilateral facet arthropathy. (R. 579, 588, 792). However, the

ALJ appears to give more weight to the finding of no acute fracture or subluxations found in the

medical records, yet this is not explained in the decision. (R. 25). The ALJ does not note that,

from the same records, Ms. Ballard despite not having a facture or subluxations, presented with

having low back pain that also radiated in both legs, causing trouble at work. (R. 792). The ALJ

does not explain how the frequent instances in the record that note objective medical issues with

Ms. Ballard’s spine, neck, and knees, for example small disc protrusion and herniations, and

degenerative changes, do not support Ms. Ballard’s pain testimony. (R. 1043–44; see also

Hospitalization and Medication Summary, R. 318–23). The ALJ frequently references Ms.

Ballard’s muscle strength as being intact and having a normal gait. (R. 26-27). However, the ALJ

does not explain why muscle strength and normal gait correlates to Ms. Ballard’s pain not being

as persistent or intense as she testified. The ALJ did not provide specific reasons, supported by

substantial evidence, why the record is inconsistent with Ms. Ballard’s testimony and therefore

the Court cannot assess how the ALJ evaluated the symptoms and remand is required. Pepper,

712 F.3d at 367; Myles, 582 F.3d at 676.

       Ultimately, the ALJ’s insufficiently supported assessment of the claimant’s symptom

testimony calls into question the soundness of the ALJ’s RFC finding. The ALJ found Ms.



                                                 9
  USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 10 of 13


Ballard capable of doing light work, which requires “lifting no more than 20 pounds at a time

with frequent lifting or carrying of objects weighing up to 10 pounds” and “a job is in this

category when it requires a good deal of walking or standing.” 20 CFR 404.1567(b). The ALJ

gave great weight to the State agency medical consultant’s opinion that Ms. Ballard is capable of

performing light work. (R. 27). The ALJ gave little weight to the opinion of Dr. Vicari, Ms.

Ballard’s treating physician, that she could lift occasionally less than five pounds and rarely five

pounds, walk one block or more without severe pain, sit for about four hours in an eight-hour

workday, and stand or walk less than one hour in an eight-hour workday, but needs to recline

during the workday and take unscheduled breaks. (R. 27, 1142). Other parts of Dr. Vicari’s

opinion were given great weight and included in the RFC. (R. 27). This treating physician’s

opinion is consistent with Ms. Ballard’s subjective symptom testimony, contrary to the ALJ’s

conclusion. Ms. Ballard testified that she could carry about ten pounds, walk a block, stand for

two to three minutes, and must elevate her legs in the recliner. (R. 50–53, 62).

       The ALJ seemingly justifies the weight given Dr. Vicari because Ms. Ballard has

generally, although not always, had no limping and an intact gait, no muscle atrophy and no

diagnostic testing showing serious nerve root compromise or radiculopathy. (R. 27). However,

the ALJ did not cite to the record to support this conclusion. The ALJ fails to explain why she

disregarded Ms. Ballard’s own testimony that she could carry about ten pounds when it is

supported by the medical evidence from Dr. Vicari. The ALJ also reasoned that Ms. Ballard is

able to go out with her daughter and husband about once a week and drove a long distance to the

hearing without stopping, despite her pain. Id. But in doing so, the ALJ did not address how

these activities necessarily translated into an ability to consistently work full-time, particularly

lifting up to twenty pounds and standing and walking frequently, nor did the ALJ sufficiently



                                                  10
  USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 11 of 13


explain how the ability to perform these activities are inconsistent with Ms. Ballard’s testimony

concerning the severity of her pain. Cullinan v. Berryhill, 878 F.3d 598, 604–05 (7th Cir. 2017)

(indicating that the dearth of information about what the plaintiff did, how she did it, and for how

long of a period of time renders the ALJ’s reliance on the various activities unreasonable);

Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir. 2014) (finding that the ALJ erred in concluding

that the claimant’s vacation undermined her claim of stroke-related impairments); see also

Beardsley v. Colvin, 758 F.3d 834, 838 (7th Cir. 2014) (“[I]t is proper for the Social Security

Administration to consider a claimant’s daily activities in judging disability, but we have urged

caution in equating these activities with the challenges of daily employment in a competitive

environment . . . .”). Further, while Ms. Ballard testified to driving to the hearing, it was the

longest Ms. Ballard had driven in four years, and the ALJ failed to detail that Ms. Ballard needed

to recline in her seat when she got to the hearing in order to help alleviate the pain. (R. 54–55).

       The ALJ did not accommodate Ms. Ballard’s limited range of motion with all

extremities, which she testified to and is supported by the medical evidence, in the RFC. The

consultative examination opinion notes that Ms. Ballard has lower range of motion than normal

and “difficulty squatting.” (R. 847). The ALJ does not give a weight to this consultative exam or

explain why this evidence was inconsistent with Ms. Ballard’s testimony. (R. 25–26). Ms.

Ballard testified that it hurts to bend, her shoulders hurt from leaning, and putting on clothing is

very painful. (R. 49, 51). Ms. Ballard testified to being able to stand for two or three minutes

after which she feels weakness in her back and her knees, consistent with the medical record. (R.

50–51). The ALJ did not provide any explanation how this medical evidence is inconsistent with

Ms. Ballard’s testimony.




                                                  11
  USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 12 of 13


       The ALJ’s decision was silent concerning the effects of pain medication on Ms. Ballard

and therefore exhibiting she failed to evaluate and consider such evidence. In evaluating a

claimant’s symptoms, the ALJ is required to consider side effects of medication. SSR 16-3p,

2017 WL 5180304 at *7; see also Flores v. Massanari, 19 Fed. Appx. 393, 399 (7th Cir. 2001)

(“The side effects of medication can significantly affect an individual's ability to work and

therefore should figure in the disability determination process.”). Here, the issue was squarely

placed before the ALJ. During the hearing, Ms. Ballard testified to her severe side effects to

strong pain medications. Ms. Ballard stated she gets “violently sick,” such as vomiting, and her

stomach cannot “tolerate any kind of opiate.” (R. 55–56). The Commissioner argues that the ALJ

did not need to address Ms. Ballard’s side effects because her physicians appeared to have

accommodated her complaints about pain medications, because she was able to take them

anyway when she needed to, and Ms. Ballard failed to show that this was a significant and

continuing problem. [DE 17 at 6]. However, the significance and persistence of this problem is

supported by the medical evidence. Ms. Ballard reported her aversion to pain medication to her

doctors, which was documented throughout the record. (See, e.g., R. 332, 335, 734, 736,768,

977, 1302, 1305, 1310). Ms. Ballard endured several alternative pain treatments since she is

unable to tolerate most pain medication, further supporting her intolerance to oral pain

medication as well as the intensity of her pain: lumbar epidurals (R. 826, 835, 1140, 1285); a

medial branch nerve block (R. 1296, 1301, 1306); a radiofrequency ablation. (R. 1308-10); left

knee injections with a note that her knee was not responsive to conservative treatment (R. 1188,

1193, 1201, 1213, 1218, 1223, 1225); and an injection for right hip bursitis (R. 961-62). Just two

months prior to the hearing, Ms. Ballard’s doctor, Suleman Salman, D.O., prescribed another

lumbar epidural injection because the “[p]rocedure [is] medically necessary to address the



                                                12
  USDC IN/ND case 2:19-cv-00143-JD document 21 filed 05/15/20 page 13 of 13


inflammatory, discogenic, and radicular components to patient’s low back pain.” (R. 1312). Ms.

Ballard’s ability or inability to achieve relief from her pain is critical to whether she is able to

work and the ALJ failed to provide specific reason as to why her testimony, and the record

supporting it, was not considered.

        Overall, the ALJ’s assessment of Ms. Ballard’s subjective symptoms is not supported by

substantial evidence. That error is not harmless. If, on remand, the ALJ decides to give greater

weight to Ms. Ballard’s subjective complaints and limitations, that could result in a more

restrictive residual functional capacity finding. Remand is required for proper consideration of

Ms. Ballard’s subjective symptoms.

                                         V. CONCLUSION

        For those reasons, the Court REVERSES the Commissioner’s decision and REMANDS

for additional proceedings consistent with this opinion. The Clerk is DIRECTED to prepare a

judgment for the Court’s approval.

        SO ORDERED.


        ENTERED: May 15, 2020
                                                       /s/ JON E. DEGUILIO
                                                Judge
                                                United States District Court




                                                  13
